Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 1 of 33 Page ID #:113




  Michael M. Ahmadshahi, Esq. (Bar No. 219933)
  Email: mahmadshahi@mmaiplaw.com
  AHMADSHAHI LAW OFFICES
  17901 Von Karman Avenue, Suite 600
  Irvine, CA 92614
  Telephone: 949.556.8800
  Facsimile: 949.556.8701
  Attorney for Plaintiffs
  Oumere LLC and Wendy Ouriel



                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION

  OUMERE LLC, a Delaware Limited    )   Case No.: 8:21-cv-00224 DOC(JDEx)
                                    )
  Liability Company and             )   PLAINTIFFS’ JOINT BRIEF IN
  WENDY OURIEL, an Individual       )   OPPOSITION TO DEFENDANT’S ANTI-
              Plaintiffs,           )   SLAPP MOTION
                                    )
                                    )
                                    )
                  v.                )
                                    )
                                    )
                                    )
  CALLI ZARPAS, an Individual       )
           Defendant.               )
                                    )
                                    )
                                    )
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 2 of 33 Page ID #:114




1                                       TABLE OF CONTENTS
                                                                                                            Page
2

3     I.        INTRODUCTION ………………………………..…………………….1
4     II.       STATEMENT OF FACTS ……………………………………………..4
5     III.      LEGAL STANDARDS ……………………………………….………12
6     IV.       ARGUMENTS ………………………………………………………...12
7               A. Defendant’s Statements Were Not Made In
8                   Connection With An Issue Of Public Interest ……………………..12
9               B. Plaintiff Can Show a Reasonable Probability of Success ………….15
10                       1. Defamation and Trade Libel Causes of Action ……………..15
11                         i.      Defendant Acted With Malice …………………………15
12                         ii.     The Statements Are False ……………………………...16
13                         iii.    The Statements Are Not Mere Expressions
14                                 of Opinion ……………………………………………...16
15                         iv.     Plaintiff Can Show Special Damages ………………….21
16                      2. Interference With Economic Relations
17                              Causes of Action …………………………………………….23
18                         i.      An Existing Client and a Potential Client Read
19                                 the Review and Terminated Their Economic
20                                 Relations With Plaintiffs ……………………………….23
21                         ii.     Defendant Knew About Plaintiffs’ Economic
22                                 Relations With Their Existing and Potential
23                                 Clients and Intentionally and/or Negligently
24                                 Disrupted Them ………………………………………..24
25    V.        CONCLUSION …….......……………………………………………...25
26

27

28


                                                         ii
           Plaintiff’s Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 3 of 33 Page ID #:115




1                                   TABLE OF AUTHORITIES
2                                                  CASES
                                                                                                           Page
3

4
     Atlantic Mutual Insurance v. J. Lamb
5
     100 Cal.App.4th 1017 (Cal. Ct. App. 2002) ……………………………………..22
6
     Blank v. Kirwan
7
     39 Cal.3d 311 (Cal. 1985) ……………………………………………………….24
8
     Collier v. Harris
9
     192 Cal. Rptr. 3d 31 (Cal. Ct. App. 2015) ………………………………………13
10
     Davis v. Hearst
11
     160 Cal. 143 (Cal. 1911) ………………………………………………………...17
12
     D.C. v. R.R.
13
     182 Cal.App.4th 1190 (2010) ……………………………………………………13
14
     Doe v. Luster
15
     145 Cal.App.4th 139 (Cal. Ct. App. 2006) ………………………………………11
16
     Dryden v. Tri-Valley Growers
17
     65 Cal.App.3d 990 (Cal. Ct. App. 1977) ………………………………………...23
18
     Dyer v. Childress
19
     147 Cal.App.4th 1273 (Cal. Ct. App. 2007) …………………………………13, 14
20
     Equilon Enterprises v. Consumer Cause, Inc.
21
     29 Cal.4th 53 (2002) ……………………………………………………..12, 15, 24
22
     Erlich v. Etner
23
     224 Cal.App.2d 69 (Cal. Ct. App. 1964) ………………………...………19, 21, 22
24
     Fifield Manor v. Finston
25
     54 Cal.2d 632 (Cal. 1960) ……………………………………………………….23
26
     GetFugu, Inc. v. Patton Boggs LLP
27
     220 Cal.App.4th 141 (2013) ……………………………………………………..17
28


                                                        iii
          Plaintiff’s Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 4 of 33 Page ID #:116




1    Herbert v. Lando
2    441 U.S. 153 (1979) ………………………………………………………………2
3    Integrated v. Fitzgibbons
4    140 Cal.App.4th 515 (Cal. Ct. App. 2006) ………………………………………24
5    Kashian v. Harriman
6    98 Cal.App.4th 892 (Cal. Ct. App. 2002) ………………………………………..15
7    Korea Supply Company v. Lockheed Martin Corp.
8    29 Cal.4th 1134 (Cal. 2003) …………………………………………………24, 25
9    McGarry v. University of San Diego
10   154 Cal.App.4th 97 (2007) ………………………………………………………21
11   Rivero v. American Federation of State, County and
12   Municipal Employees, AFL-CIO
13   105 Cal.App.4th 913 (2003) ……………………………………………………..14
14   Smith v. Maldonado
15   72 Cal.App.4th 637(Cal. Ct. App. 1999) ………………………………………...17
16   Soukup v. Law Offices of Herbert Hafif
17   (2006) 39 Cal.4th 260 ……………………………………………………………12
18   Summit Bank v. Rogers
19   206 Cal. App. 4th 669 (2012) ……………………………………………………..3
20   Vegod Corp. v. American Broadcasting Companies, Inc.
21   25 Cal.App.3rd 763 (1979) ………………………………………………………..3
22   Weinberg v. Feisel
23   110 Cal.App.4th 1122 (2003) ……………………………………………………14
24   Wilcox v. Superior Court
25   27 Cal.App.4th 809 (1994) ………………………………………………………24
26   Wright v. Coules
27   4 Cal.App. 343 (Cal. Ct. App. 1906) …………………………………………….22
28


                                                        iv
          Plaintiff’s Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 5 of 33 Page ID #:117




1    Wong v. Tai Jing
2    189 Cal.App.4th 1354 (Cal. Ct. App. 2010) ………………………………..Passim
3    Yelp Inc. v. Superior Court of Orange Cnty.
4    17 Cal.App.5th 1 (Cal. Ct. App. 2017) ……………………………………..Passim
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        v
          Plaintiff’s Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 6 of 33 Page ID #:118




1                        STATUTES AND OTHER AUTHORITIES
2
                                                                                                          Page
3

4    Cal. Civ. Code § 45 ……………………………………………………………...21
5
     Cal. Code of Civ. Proc. § 47 …..……………………………………............. 15, 16
6

7    Cal. Code of Civ. Proc. § 425.16 ..…………………………………….......3, 12, 13
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       vi
         Plaintiff’s Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 7 of 33 Page ID #:119




1    I.    INTRODUCTION
2          Plaintiffs Oumere LLC (“Oumere”) and Wendy Ouriel (“Ouriel”)
3    (collectively, “Plaintiffs”) submit this Joint Brief in Opposition (the “Opposition”)
4    to the Anti-SLAPP Motion (the “Motion”) filed by Defendant Calliope “Calli”
5    Zarpas (“Defendant” or “Zarpas”). Contrary to Defendant’s assertion of being the
6    victim of a Strategic Lawsuit Against Public Participation (“SLAPP”), Ms. Zarpas’
7    online statements and inferences were made intentionally or recklessly as to their
8    falsity and with an apparent intent to injure Plaintiffs. Defendant was disappointed
9    for failing to gain Plaintiffs’ business and became irate when she did not get an
10   apology from Ms. Ouriel, the owner and CEO of Oumere. She blamed Plaintiffs for
11   her chronic skin condition. She then decided to accuse Ms. Ouriel of being a fraud,
12   her company Oumere of being a scam, and their products of causing her pimples
13   knowing full well she has chronic issues with acne.
14         Defendant’s attempts to play the underdog in this dispute is unavailing. She
15   claims to be a 25 year old 2018 Suma Cum Laude graduate of Virginia Tech
16   University who has been the target of a “powerful business[] in order [to be]
17   silence[d] and harass[ed].” (The Motion, Page 1, Lns. 12-18, Page 2, Lns. 7-11.)
18   Nothing could be farther from the truth! Oumere is a small up-and-coming startup
19   company. At its core, it is built on its owner’s proven expertise in cellular biology.
20   Ms. Ouriel’s expertise has been implemented on developing Oumere’s state-of-the-
21   art skin care products. It was Defendant who acted with malice and targeted
22   Plaintiffs in order to destroy Ms. Ouriel’s credentials and credibility as a fraud and
23   her company as a scam.
24         Ms. Ouriel, who just turned 33 years of age, is the owner of Oumere. She
25   started the company in the fall of 2016. At that time, she was a graduate student
26   earning her Masters in cellular biology. She had spent the previous 3 years earning
27   her Masters of Biology and 5 years before that earning her Bachelor of Science with
28


                                                        1
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 8 of 33 Page ID #:120




1    a concentration in cellular biology. Her Masters’ degree did not come easy. She
2    took the difficult path of taking an unknown science and discovering how it works.
3    Her Masters focused on determining the biological mechanism behind the
4    reproductive biology of black widow spiders. She spent long hours on experiments,
5    missed holidays with family, and would sometimes sleep at the university lab just
6    to run late night and early morning experiments. (Ouriel Decl. ¶¶ 3-5).
7          Following a failed solicitation from Oumere, Ms. Zarpas decided to retaliate.
8    She went on a rant and published reputation damaging, false, defamatory,
9    fraudulent, misleading and otherwise unlawful statements (the “Review”) about
10   Ms. Ouriel, her company Oumere and its products on Reddit1. She published the
11   Review out of spite and nothing else, as will be demonstrated below. In the Review,
12   she stated: “I followed the skincare routine’s exact protocol and when I reached out
13   with my issues, she simply said to stop using the products with no apology.”
14   (Complaint, Page 6, Lns. 24-25.) (Emphasis added.) Juxtaposing her
15   disappointment regarding the failed solicitation, together with her expectation of
16   getting an apology from the owner and CEO of Oumere, it is clear that her Review
17   was a malicious and calculated act solely to injure Plaintiffs. And contrary to her
18   assertion, the Review is not “part of an existing public controversy.” (“Criticism of
19   commercial conduct does not deserve the special protection of the actual malice
20   test. Balancing one individual’s limited First Amendment interest against another’s
21   reputation interest (Herbert v. Lando (1979) 441 U.S. 153, 169), we conclude that
22   a person in the business world advertising his wares does not necessarily become
23   part of an existing public controversy. It follows those assuming the role of business
24

25
     1
       As of October 2020, Reddit ranks as the 17th-most-visited website in the world
26
     and 7th most-visited website in the US, according to Alexa Internet, with 40.9% of
27   its user base coming from the United States, followed by the United Kingdom at
28
     10.0% and Canada at 5.2%

                                                        2
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 9 of 33 Page ID #:121




1    practice critic do not acquire the First Amendment privilege to denigrate such
2    entrepreneur.” (Vegod Corp. v. American Broadcasting Companies, Inc. (1979) 25
3    Cal.App.3rd 763, 770-771.)) Not every web site post involves a public issue for the
4    purposes of C.C.P. § 425.16(e). (See, e.g., Wong v. Tai Jing, 189 Cal.App.4th 1354,
5    1366 (Cal. Ct. App. 2010)). As such, Defendant’s spiteful comments are a private
6    matter between Ms. Zarpas and Ms. Ouriel, not a public issue for the purposes of
7    C.C.P. § 425.16(e).
8          Finally, Defendant attempts to downplay the impact of “Internet postings
9    such as the Reddit post [that] can only be reasonably construed as opinions based
10   upon the informal nature of the publication.” (The Motion, Page 12, Lns. 14-20)
11   (Emphasis added) (Citing, Summit Bank v. Rogers, 206 Cal. App. 4th 669, 699
12   (2012) (messages obviously “intended to be free-flowing diatribes” without “proper
13   spelling or grammar, and which strongly suggest that” “unsophisticated, florid
14   opinions” and “context further undermines” any “expectation that the posts are to
15   be understood as assertions of fact.”)).
16         The Summit case was decided in 2012 at the relative infancy of the present,
17   massively influential, online platforms, such as Reddit. In more recent cases, the
18   courts have become more cognizant of “the dynamic nature of this area of law.”
19   Yelp Inc. v. Superior Court of Orange Cnty., 17 Cal.App.5th 1, 5 (Cal. Ct. App.
20   2017). In point of fact, online posts on the Reddit platform were responsible for
21   outplaying some of the most sophisticated Wall Street Investors. (See, e.g., the
22   January 27, 2021 New York Times Article, “GameStop Stocks Soars as Reddit
23   Investors Take On Wall Street.” (Ahmadshahi Decl. ¶ 23; Exhibit-9). Other online
24   platforms have been used to govern! Former President Trump’s online Tweets on
25   the Twitter platform were deemed the U.S. Government’s official statements. (See,
26   e.g., the October 14, 2020 Washington Post Article, “Trump’s Twitter Presidency:
27   The 9 Tweets (and one retweet) that made an impact.” (Ahmadshahi Decl. ¶ 25;
28


                                                        3
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 10 of 33 Page ID #:122




1    Exhibit-10.) It is, therefore, disingenuous and misleading on the part of Defendant
2    to try and convince this Court that her “Internet postings . . . can only be reasonably
3    construed as opinions based upon the informal nature of the publication.” (The
4    Motion, Page 12, Lns. 14-20) (Emphasis added.)
5           For the reasons articulated below, the Motion should be denied because (1)
6    Defendant cannot show that the Complaint (“Complaint”) arises from protected
7    activity, such as an act in furtherance of the right of petition or free speech under
8    the United States or California Constitution in connection with a public issue, and,
9    if necessary, (2) Plaintiffs can show reasonable probability of success on the merits.
10   II.     STATEMENT OF FACTS
11          Plaintiffs filed this suit on February 2, 2021 against Defendant alleging two
12   causes of action for libel and trade libel and four causes of action for intentional
13   interference with contractual relations, intentional interference with prospective
14   economic advantage, negligent interference with contractual relations, and
15   negligent interference with prospective economic advantage. (Complaint.)
16          Oumere is a reputable American cosmetics company, established in Southern
17   California. Oumere manufactures, markets, and distributes its state-of-the-art skin
18   care products to distributors, retailers, and consumers in the United States and
19   abroad. Oumere was launched a mere 3 years ago and has since become a uniquely
20   successful company. Oumere has spent considerable resources to ensure its
21   products, services, and reputation remain high-end. To meet this challenge, Oumere
22   invests capital, time, and effort to design, test, and evaluate all manufactured
23   products. (Id. at ¶1.)
24          Wendy Ouriel is the founder and CEO of Oumere. Oumere’s success is
25   largely due to Ms. Ouriel and her biological research background and experience.
26   Ms. Ouriel attended the California State University at Fullerton (“Cal State
27   Fullerton”) and received her Bachelor of Science (“B.S.”) and Master of Science
28


                                                         4
           Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 11 of 33 Page ID #:123




1    (“M.S.”) in the field of biology. Cal State Fullerton is a reputable and accredited
2    university located in Fullerton, California. Ms. Ouriel received her B.S. in 2012 and
3    her M.S. in 2016 and is an author in published peer-reviewed literature in a
4    biological science journal. Ms. Ouriel has spent, and continues to spend,
5    considerable time and effort to provide essential skin care advice to her clients
6    through her blogs on Oumere’s website at: https://www.oumere.com/blogs/news.
7    (Ouriel Decl. ¶¶ 3-12).
8          Ms. Ouriel’s research was the first of its kind, and it opened up a world wealth
9    of knowledge for future researchers who sought to understand the reproductive
10   mechanisms for all arachnids. Her research can now be used to understand tick
11   reproductive biology which helps researchers understand how to combat illnesses
12   caused by arachnids, such as Lyme disease. (Id. at ¶ 6.)
13         She is a published author in the Journal of Invertebrate Biology. When she
14   completed her Master’s degree, she was determined to take a new and meaningful
15   path which was focused on skin care and the biological way to make effective, safe
16   and natural skin care. She chose this specific path because while she was earning
17   her Master’s degree, she got acne for the first time in her life which brought a lot of
18   hardship for her. She had never been concerned about her skin before and with the
19   acne all she could focus on was her skin. Her confidence was gone and she could
20   not properly focus on her work. After trying all skin care, going to doctors and
21   trying every procedure available, she decided to use her extensive background in
22   science to figure out what was wrong with her skin. (Id. at ¶¶ 7-8.)
23         Following extensive scientific research and investigation, she determined it
24   was the skin care regimen she was using that was making her skin sick – e.g. the
25   vitamin C serums, the essential oils and fragrance, the alkalinity of the products and
26   the improper preservation used. She determined that the antibiotics doctors
27   prescribed disrupted the bacterial biome of her skin and left her body defenseless
28


                                                        5
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 12 of 33 Page ID #:124




1    against foreign pathogens. She also determined that skin care procedures such as
2    skin peels and lasers broke her skin down at the cellular level. (Id. at ¶ 9.)
3           With this new found discovery of what was wrong with skin care she was
4    determined to create safe skin care products that worked! And so was born her
5    company, Oumere. She began creating the Oumere products and she has since been
6    devoted to educating the public on the dangers of bad skin care products, bad skin
7    care science, and bad skin care treatments. (Id. at ¶ 10.)
8           Her skin care has helped thousands achieve skin that they are proud of and
9    that give women and men a newfound confidence in themselves. She has had many
10   clients tell her as much directly. (Id. at ¶ 11.)
11          Additionally, her blog reaches thousands of readers every month and has
12   helped people become educated, informed and thinking individuals. She has
13   received numerous e-mails from readers thanking her for her work in the science of
14   skin care and for helping them avoid dangerous skin care products. These e-mails
15   often discuss how their skin has improved because they were once following
16   dangerous advice from bloggers and others posing as scientists. (Id. at ¶ 12.)
17          Defendant Zarpas is a social-media-savvy individual who provides social
18   media management, content marketing, and SEO blogging and copywriting
19   services to businesses. Ms. Zarpas contacted Ms. Ouriel to solicit business from
20   Oumere to no avail. Ms. Zarpas then decided to retaliate because she did not get an
21   apology from Ms. Ouriel. She went on a rant and published reputation damaging,
22   false, defamatory, fraudulent, misleading and otherwise unlawful statements about
23   Ms. Ouriel and her company Oumere on Reddit. (Complaint at ¶ 3.)
24          On July 25, 2020, Defendant emailed Ms. Ouriel which read as follows:
25   “Hi Wendy,
26   My name is Calli and I have been a fan of your blog for almost a year now and have
27   read all of your articles at least once. There are even blog posts I refer back to often
28


                                                        6
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 13 of 33 Page ID #:125




1    like your 50 red flag ingredient list and your post about your favorite oils. (I'm
2    finally trying your skincare regimen for the first time right now and I'm loving it so
3    far.)
4    I currently work as a professional social media manager and copywriter/blogger and
5    I think the information you are trying to share should be reaching a much larger
6    audience. I know you already have a group of committed fans, but I believe
7    that Oumere could be reaching even more potential customers.
8    I usually don't reach out to businesses offering my services because my marketing
9    manager finds jobs for me, but I am so passionate about what you're trying to do in
10   the skincare industry that I know we would make a great team. I offer social media
11   management, content marketing, and SEO blogging and copywriting.
12   I currently blog for Rosetta Stone and do some copywriting for a few small
13   businesses. I am also managing the Instagram and Facebook page for a yoga studio.
14   I have space in my calendar for one more client and when I was looking through
15   your Instagram page the other day I noticed a few changes we could make to really
16   get your engagement up.
17   You truly have a ground-breaking product and offer such value to your customers
18   through your blog. I really would love to help you share that value with others who
19   don't know what they're missing. I've been burned by the skincare industry before
20   and I want to help you change it with my services.
21   Let me know if you're interested in taking Oumere to the next level with some
22   awesome social media marketing and SEO-optimization for your blog.”
23   Warmly,
24   Calli Zarpas
25   Social Media Manager & Writer.” (Ouriel Decl. ¶ 13; Exhibit-2.)
26

27

28


                                                           7
             Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 14 of 33 Page ID #:126




1            When Oumere refused her services, Defendant decided to retaliate and posted
2    the following false and defamatory statements (“Review”) on Reddit 2 at:
3    https://www.reddit.com/r/SkincareAddiction/comments/j3lrsn/review_oumere_sca
4    m_an_honest_review_of_a_skincare/
5            The Review read as follows:
6    “Posted by
7    u/wellnesspolice3
8    2 months ago
9
     [Review] Oumere = Scam: An Honest Review of a Skincare Brand that's Hiding
10
     Something
11
     I've been stalking this Reddit page without a Reddit account for about 6 months
12
     now and finally after being scammed by a skincare company I felt like I had to come
13
     on here and give back to the community who has given me so much by sharing that
14
     the skincare company Oumere is a scam. I always do a ton of research before buying
15
     any product and I was obsessed with the founder, Wendy, and her blog. Her blog
16
     posts always seemed research-backed and as a skincare biologist, I felt she was
17
     providing a lot of good info you couldn't find elsewhere with skin care chemists.
18
     The Oumere products are really expensive and so it took me 5 months before I
19
     decided to try her travel kit, but when I did I totally regretted it. Not only did the
20
     products make me get pimples in places I never used to get them, like my cheeks,
21
     it also broke me out in small skin-colored bumps and it made pimples take longer
22
     to heal. I know that sounds crazy, but pimples that usually went away in 3-5 days
23
     stayed for a week or longer.
24

25

     2
26     Defendant has since deleted the Review but did not publish a retraction even after
27
     the undersigned counsel sent her a demand letter, see below.
     3
28
         Defendant’s User ID on Reddit is “wellnesspolice.”

                                                          8
            Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 15 of 33 Page ID #:127




1    I followed the skincare routine's exact protocol and when I reached out with my
2    issues, she simply said to stop using the products with no apology. Every review
3    on the website was either a 5-star or 4-star review (which should've been a red
4    flag) so I wanted to write a review from someone who the products didn't work
5    for. I tried to write a 1-star review and it immediately disappeared from the
6    website when I refreshed the page. I ended up writing a five-star review with my
7    1-star words, which stayed on the page for about 10 minutes before getting
8    deleted. It just makes me wonder how many other bad reviews she is hiding by
9    immediately deleting them from her site.
10   I know I was probably stupid to fall for Oumere's tricks, but I really want this post
11   to help anyone considering buying Oumere products because the company and
12   Wendy are definitely hiding something. Is there anybody else who has had trouble
13   with the Oumere products?” (the “Review”) (Ouriel Decl. ¶ 14; Exhibit-1.)
14         In the Review, Ms. Zarpas falsely claims that Ms. Ouriel does not have
15   scientific credentials, that Oumere’s products are not based on scientific research,
16   that Oumere’s products caused her pimples, that Oumere’s products will damage
17   the skin of existing and potential clients, and that Ms. Ouriel hide negative product
18   information from her existing and potential clients by deleting negative reviews
19   from the Oumere’s website. (Ouriel Decl. ¶ 15.)
20         Ms. Zarpas’ statements were made to destroy Ms. Ouriel’s reputation as a
21   scientist and harm her business which she has worked so hard to create, all because
22   she refused her solicitation and did not apologize to her. (Ouriel Decl. ¶ 16.)
23         Ms. Zarpas appears to suffer from a chronic skin condition, commonly
24   referred to as acne. This is evident in her Review where she states: “Not only did
25   the products make me get pimples in places I never used to get them, like my cheeks,
26   it also broke me out in small skin-colored bumps and it made pimples take longer
27   to heal. (the “Review”) (Ouriel Decl. ¶ 14; Exhibit-1.) (Emphasis added.) She has
28


                                                        9
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 16 of 33 Page ID #:128




1    also shared her acne condition with other Reddit users on Reddit. In one of her
2    posts, she states how celery juice may have contributed to her acnes appearing in
3    never-before-seen places on her body, following a purging process. (Ahmadshahi
4    Decl. ¶ 27; Exhibit-3)
5          Skin care companies rely heavily on their reputation in the industry and on
6    the loyalty of their clientele. When people saw Ms. Zarpas’ review, they made the
7    decision to not purchase products from Oumere. Ms. Ouriel has received messages
8    from people stating that Ms. Zarpas’ review resulted in them not purchasing
9    Oumere products. She has suffered severe financial loss due to Ms. Zarpas’
10   defamatory attacks. On at least two occasions, Plaintiffs’ clients had read the
11   Review on Reddit and terminated their relations with Plaintiffs after reading
12   Defendant’s Review. (Ouriel Dec. ¶ 17; Exhibit-4)
13         As a scientist Ms. Ouriel studies what she observes and she has created
14   Oumere around her scientific research, investigation, and observations. She is
15   immensely proud of her work and she is completely devoted to helping people
16   achieve their skin care goals. She did not deserve to be the subject of Ms. Zarpas’
17   online harassment simply because she refused her solicitation and did not apologize
18   to her. (Ouriel Decl. ¶ 18.)
19         She has undoubtedly lost current and prospective clients as a result of Ms.
20   Zarpas’ defamatory statements. The average Oumere customer spends hundreds of
21   dollars per purchase, and makes multiple purchases per year. Each Oumere loyalist
22   represents a lifetime of income for the Oumere brand. In turn, every current client
23   and potential client that Ms. Zarpas has driven away represents a loss of a lifetime
24   of sales. Plaintiffs have lost in excess of $1,000,000 (likely multiples of that
25   amount) in sales as a result of Ms. Zarpas’ defamatory statements. (Ouriel Decl. ¶¶
26   19-20.)
27

28


                                                       10
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 17 of 33 Page ID #:129




1          On or about December 10, 2020, Plaintiffs became aware of the Review. On
2    December 17, 2020, Oumere, served a letter on Defendant demanding her to (1)
3    cease and desist making any false statements, (2) making a public retraction, (3) full
4    accounting of the publications, and (4) removal of the offending materials.
5    (Ahmadshahi Decl. ¶ 15; Exhibit-5.) On December 24, 2020, Defendant doubled
6    down and attempted to absolve herself from liability by offering to revise the
7    Review. (Ahmadshahi Decl. ¶ 17; Exhibit-6). On December 28, 2020, Oumere
8    refused and reiterated its demands. (Ahmadshahi Decl. ¶ 19; Exhibit-7). On January
9    5, 2021, Defendant, through her counsel, informed Oumere that she has removed
10   the Review on Reddit but refused to retract. From January 19, 2021 through January
11   21, 2021, the parties attempted to settle the dispute without court action to no avail,
12   prompting filing of this Complaint. Plaintiffs never asked for money, as evident in
13   the above letters, Exhibits-5, 6, and 7. Defendant misleads this Court by stating
14   otherwise. In fact, during counsel L.R. 7-3 meet and confer before filing the Motion,
15   it was Defendant who threatened Plaintiffs4 with $160,000 attorney fees
16   (Ahmadshahi Decl. ¶ 21 Exhibit-8), which has since the filing of the Motion, arisen
17   to an unconscionable amount of $217,500, in an extortionist effort to silence
18   Plaintiffs and dissuade them from filing their Opposition.
19

20

21
     4
22     Should this Court deny Defendant’s Motion, Plaintiffs reserve their right to file a
     separate motion for their attorney fees and costs. “While a party filing a special
23
     motion to strike under section 425.16 often seeks an award of attorney
24   fees and costs in the same moving papers, a request for attorney
     fees under section 425.16, subdivision (c), may also be made by the successful
25
     party — either the moving party or, as here, the party opposing the motion — by a
26   separate, subsequently filed noticed motion.” Doe v. Luster, 145 Cal.App.4th 139,
27
     144 (Cal. Ct. App. 2006).

28


                                                       11
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 18 of 33 Page ID #:130




1    III.    LEGAL STANDARDS
2            “Code of Civil Procedure section 425.16 sets forth the procedure governing
3    anti-SLAPP motions. Courts employ a two-step process to evaluate anti-SLAPP
4    motions. (Equilon Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 61.)
5    To invoke the protections of the statute, the defendant must first show that the
6    challenged lawsuit arises from protected activity, such as an act in furtherance of
7    the right of petition or free speech. (Ibid.) From this fact, courts “ ‘presume the
8    purpose of the action was to chill the defendant’s exercise of First Amendment
9    rights. It is then up to the plaintiff to rebut the presumption by showing a reasonable
10   probability of success on the merits.’ ” (Ibid.) In determining whether the plaintiff
11   has carried this burden, the trial court considers “the pleadings, and supporting and
12   opposing affidavits stating the facts upon which the liability or defense is based.”
13   (Code Civ. Proc.§ 425.16(b)(2); see Soukup v. Law Offices of Herbert Hafif (2006)
14   39 Cal.4th 260, 291.
15   IV.     ARGUMENT
16           A.      Defendant’s Statements Were Not Made In Connection With An
17   Issue Of Public Interest
18            To meet her burden for the first prong of the anti-SLAPP analysis, Defendant
19   must demonstrate that Plaintiffs' claims arise from protected activity. That is, it must
20   be that “defendant’s conduct by which plaintiff claims to have been injured falls
21   within one of the four categories described in subdivision (e) . . . ‘the act underlying
22   the plaintiff's cause’ or ‘the at which forms the basis for the plaintiff's cause of
23   action’ must itself have been an act in furtherance of the right of petition or free
24   speech.’ ” (Equilon Enterprises, 29 Cal.4th 53, 63 (internal citations omitted).)
25           An “ ‘act in furtherance of a person’s right of petition or free speech under
26   the United States or California Constitution in connection with a public issue’
27   includes: . . . (3) any written or oral statement or writing made in a place open to
28


                                                         12
            Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 19 of 33 Page ID #:131




1    the public or a public forum in connection with an issue of public interest.” (Code
2    Civ. Proc.§ 425.16(e).) “A defendant meets his or her burden on the first step of
3    the anti-SLAPP analysis by demonstrating the acts underlying the plaintiff's cause
4    of action fall within one of the four categories spelled out in section 425.16,
5    subdivision (e).” Collier v. Harris, 192 Cal. Rptr. 3d 31, 38 (Cal. Ct. App. 2015)
6          “As noted, the anti-SLAPP statute is designed to protect, among other acts,
7    ‘any written or oral statement or writing made in a place open to the public or a
8    public forum in connection with an issue of public interest.’” Wong v. Tai Jing, 189
9    Cal.App.4th 1354, 1366 (Citing § 425.16, subd. (e)(3)) (Emphasis added). Plaintiffs
10   acknowledge that Reddit constitutes a public forum but contend that “ ‘not every
11   Web site post involves a public issue.’” (Ibid.) (Quoting, D.C. v. R.R. (2010) 182
12   Cal.App.4th 1190, 1226.
13         Although Defendant’s Review falsely claims that Ms. Ouriel does not have
14   scientific credentials, that Oumere’s products are not based on scientific research,
15   that Oumere’s products caused her pimples, that Oumere’s products will damage
16   the skin of existing and potential clients, and that Ms. Ouriel hide negative product
17   information from her existing and potential clients by deleting negative reviews
18   from the Oumere’s website (Ouriel Decl. ¶ 15.), Plaintiffs argue that the statements
19   made in the Review are about a private dispute between Ms. Zarpas and Ms. Ouriel.
20   “[N]ot all speech in a movie is of public significance and therefore entitled to
21   protection under the anti-SLAPP statute. The issue turns on the specific nature of
22   the speech rather than generalities abstracted from it.” Dyer v. Childress, 147
23   Cal.App.4th 1273, 1280 (Cal. Ct. App. 2007).
24         Specifically, the Review starts with Ms. Zarpas stating that: “I was obsessed
25   with the founder, Wendy [Ouriel], and her blog.” She continues with: “I followed
26   the skincare routine’s exact protocol and when I reached out with my issues, she
27   [Ms. Ouriel] simply said to stop using the products with no apology.” She concludes
28


                                                       13
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 20 of 33 Page ID #:132




1    by stating: “It just makes me wonder how many other bad reviews she is hiding by
2    immediately deleting them from her site.” These statements tend to show that the
3    Review is about Ms. Zarpas’ obsession with Ms. Ouriel and her blog, Ms. Zarpas’
4    disappointment with not getting an apology from Ms. Ouriel, and Ms. Zarpas’
5    interest in Ms. Ouriel’s online activity. These topics are not a matter of public
6    interest.
7           For instance, in Wong, “the posted review involved a public issue, namely
8    public concern, discussion, and controversy about the use of silver amalgam
9    because it contains mercury. . . the posting went beyond parochial issues concerning
10   a private dispute about particular dental appointments. It implicitly dealt with the
11   more general issues of the use of nitrous oxide and silver amalgam, implied that
12   those substances should not be used in treating children, and informed readers that
13   other dentists do not use them.” Wong v. Tai Jing, 189 Cal.App.4th 1354, 1367.
14          Here, Defendant’s posted Review did not inform the public of a specific
15   product or any substance used in that product that cause pimples. In fact, it is now
16   abundantly clear that Defendant suffers from her own chronic skin condition and
17   Oumere’s products did not cause her acnes. Defendant’s personal vendetta against
18   Ms. Ouriel is not an issue of public interest. See, Dyer v. Childress 147 Cal.App.4th
19   1273, 1280 (false portrayal of real person in a movie not an issue of public interest);
20   Weinberg v. Feisel (2003) 110 Cal.App.4th 1122, 1132 (published allegation of
21   theft by one token collector against another not an issue of public interest);
22   and Rivero v. American Federation of State, County and Municipal Employees,
23   AFL-CIO (2003) 105 Cal.App.4th 913, 924 (information published in union
24   newspaper about termination of person who supervised eight people not an issue of
25   public interest).
26          Therefore, Defendant has failed to show that the challenged lawsuit arises
27   from protected activity. However, should this Court find Plaintiffs’ analysis
28


                                                       14
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 21 of 33 Page ID #:133




1    unpersuasive, Plaintiffs can show a reasonable probability of success on the merits
2    of the challenged lawsuit. Equilon Enterprises v. Consumer Cause, Inc. 29 Cal.4th
3    53, 61.
4          B.      Plaintiffs Can Show a Reasonable Probability of Success
5          1.      Defamation and Trade Libel Causes of Action
6          Plaintiffs’ first two causes of actions are for defamation and trade libel. As to
7    defamation cause of action, Defendant’s challenge is that the statements are subject
8    to qualified privilege under Code of Civil Procedure Section 47(c), are substantially
9    true, and are mere expression of opinion. As to trade libel, Defendant’s additional
10   challenge is that Plaintiffs cannot prove special damages. Therefore, Defendant
11   concedes that the remaining elements of these causes of action, as alleged in the
12   Complaint, satisfy the second prong of the anti-SLAPP analysis.
13         i.      Defendant Acted With Malice
14         Initially, Defendant’s assertion that the common interest privilege applies to
15   her defamatory statements is unavailing. To support her position, Defendant cites
16   Kashian v. Harriman, 98 Cal.App.4th 892, 928 (Cal. Ct. App. 2002). However, the
17   facts of the Kashian case are substantially different and distinguishable from the
18   present case. There, the interested parties were defendant attorney’s own clients, to
19   wit, Saint Agnes Medical Center (St. Agnes) and the Local Health Care Coalition
20   (LHCC). The court held that St. Agnes and LHCC had a common interest in the
21   Attorney General’s investigation of the corrupt Plaintiff/businessman/politician’s
22   alleged conflict of interest.” Kashian, 98 Cal.App.4th 892, 930. Here, Defendant
23   posted a defamatory statement on Reddit to millions of Reddit followers, the
24   statements were not made to the Attorney General, and the statements do not
25   involve an investigation of Plaintiffs’ corrupt practices. Taking Defendant’s absurd
26   argument to its limit, all Internet reviewers, posting their defamatory statements on
27

28


                                                       15
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 22 of 33 Page ID #:134




1    the Internet, are entitled to qualified privilege under Section 47 (c). Defendant has
2    not come forward with any authority to support such a proposition.
3          Notwithstanding, Defendant acted with malice to destroy Plaintiffs’
4    reputation and to injure them which defeats qualified privilege. (Id.) Although,
5    Plaintiffs empathize with her condition, Ms. Zarpas seems to suffer from chronic
6    acne, as her admission in the Review, discussed above, and her following post about
7    her skin condition on Reddit make clear:
8          “Pimples and Canker Sores After Starting Celery Juice
9          hi! I started drinking celery juice daily about 10 days ago. I haven't noticed a
10   huge difference yet, but over the past few days, I've also started incorporating zinc,
11   holy basil, nettle, b-complex, and trying to avoid dairy. Today I got a huge canker
12   sore inside my mouth right against my lip and then I got a weird pimple looking
13   thing on my arm (which is very out of the ordinary) along with some acne on my
14   chin (which is slightly more normal). Is this some normal purging-like behavior or
15   am I doing something wrong? I tried searching ‘canker sores’ but I didn't see
16   anything! Thanks!” (Ahmadshahi Decl. ¶ 27; Exhibit-3.)
17         On July 25, 2020, Defendant emailed Plaintiffs in a failed attempt to solicit
18   their business to no avail. (Ouriel Decl. ¶ 13; Exhibit-2.) Defendant was also
19   enraged because she did not get an apology from Ms. Ouriel. “I followed the
20   skincare routine’s exact protocol and when I reached out with my issues, she simply
21   said to stop using the products with no apology.” (The “Review”) (Ouriel Decl. ¶
22   14; Exhibit-1.)
23         Knowing full well that her skin condition had nothing to do with Plaintiffs’
24   product, she, nevertheless, decided to post her Review, asserting that Plaintiffs’
25   product caused her pimples, Ms. Ouriel is a fraud, does not have the expertise she
26   claims and hides negative product information from the public, that Oumere’s is a
27   scam because its products are not based on scientific research and they cause
28


                                                       16
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 23 of 33 Page ID #:135




1    pimples. These facts tend to demonstrate that Defendant acted with malice. “[I]t is
2    only upon some showing regarded by the law as adequate to establish the presence
3    of malice in fact, that is the motive and willingness to vex, harass, annoy, or
4    injure.” Davis v. Hearst, 160 Cal. 143, 162 (Cal. 1911).
5          ii.     The Statements Are False
6          Defendant has not come forward with any facts proving the truth of the
7    statements. Defendant has falsely claimed that Ms. Ouriel does not have scientific
8    credentials, that Oumere’s products are not based on scientific research, that
9    Oumere’s products caused Defendant’s pimples, that Oumere’s products will
10   damage the skin of existing and potential clients, and that Ms. Ouriel hides negative
11   product information from her existing and potential clients by deleting negative
12   reviews from the company’s website. Ms. Ouriel has declared to the contrary.
13   (Ouriel Decl. ¶ 15.) “The burden of pleading and proving truth is generally on the
14   defendant.” Smith v. Maldonado, 72 Cal.App.4th 637, 647 n.5 (Cal. Ct. App. 1999).
15         iii.    The Statements Are Not Mere Expressions of Opinion
16         “[T]o support a defamation claim, the alleged statement must be one that is
17   reasonably interpreted as stating actual facts that are provably false.” Yelp Inc. v.
18   Superior Court of Orange Cnty., 17 Cal.App.5th 1, 16. (Emphasis original). “While
19   it is true that pure expressions of opinion are not actionable, ‘[t]hat does not mean
20   that statements of opinion enjoy blanket protection. To the contrary, where an
21   expression of opinion implies a false assertion of fact, the opinion can constitute
22   actionable defamation.’” Ibid. (Quoting, GetFugu, Inc. v. Patton Boggs LLP (2013)
23   220 Cal.App.4th 141, 156) (Internal citations omitted.)
24         Being disappointed and frustrated by Ms. Ouriel’s rejection of her solicitation
25   and refusal to apologize, Defendant went on a rant to retaliate and damage
26   Plaintiffs’ reputation by posting the Review on Reddit. Contrary to Defendant’s
27   interpretation of the Review as purely expressions of opinions, they clearly imply
28


                                                       17
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 24 of 33 Page ID #:136




1    false assertions of facts. Plaintiffs do not challenge terms such as “scam,” “tricks,”
2    “brand that is hiding something,” or “expensive” as being purely expressions of
3    opinion, but considering the “totality of circumstances,” the Review falsely implies
4    that Ms. Ouriel does not have scientific credentials, that Oumere’s products are not
5    based on scientific research, that they cause pimples and will damage the skin of
6    existing and potential clients, and that Ms. Ouriel hides negative product
7    information from existing and potential clients by deleting negative reviews from
8    the company’s website. “[W]hen ascertaining whether the statements in question
9    are provably false factual assertions, courts consider the totality of the
10   circumstances.” Yelp Inc. v. Superior Court of Orange Cnty., 17 Cal.App.5th 1, 16
11   (emphasis added) (internal citations omitted).
12         In Wong, a Yelp reviewer began a review of a dentist by stating: “Let me first
13   say I wish there is [ sic] ‘0’ star in Yelp rating. Avoid her like a disease!” Wong v.
14   Tai Jing, 189 Cal.App.4th 1354, 1361. The appellate court expressly relied upon
15   those introductory statements as part of the circumstances that would support a fact
16   finder’s determination the review had falsely implied the plaintiff engaged in
17   specific acts of professional wrongdoing even though the review did not explicitly
18   state she had done those things. Id. at pp. 1371-1372.
19         Here, Defendant’s colorful title of her Review is: “Oumere = Scam: An
20   Honest Review of a Skincare Brand that's Hiding Something.” (Emphasis added.)
21   With this title, she goes on to say: “I've been stalking this Reddit page without a
22   Reddit account for about 6 months now and finally after being scammed by a
23   skincare company I felt like I had to come on here and give back to the community
24   who has given me so much by sharing that the skincare company Oumere is a scam.
25   I always do a ton of research before buying any product and I was obsessed with
26   the founder, Wendy, and her blog. Her blog posts always seemed research-backed
27   and as a skincare biologist, I felt she was providing a lot of good info you couldn't
28


                                                       18
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 25 of 33 Page ID #:137




1    find elsewhere with skin care chemists.” (Emphasis added.) Taking the totality of
2    the circumstances, these statements falsely assert that Ms. Ouriel does not have
3    scientific credentials and that Oumere’s products are not based on scientific
4    research.
5          In Erlich v. Etner, 224 Cal.App.2d 69, 73 (Cal. Ct. App. 1964), defendant
6    rabbi falsely publicized in the Jewish community that plaintiff butcher sold non-
7    kosher chickens to the public. The publication caused purchasers to refrain from
8    purchasing plaintiff’s chickens, solely based on their belief in the Jewish religion.
9    Here, Defendant wrongly accuses Plaintiffs of selling non-scientific skincare
10   products to purchasers whose decision to purchase is solely based on their belief in
11   science. Indeed, one customer emailed Oumere to say: “I was just about to order
12   your products because I found your company from the blog and I thought this was
13   a scientific company. Now I know I was scammed because after doing a quick
14   google      search         of      your        company           I      found         this      article:
15   https://www.reddit.com/r/SkincareAddiction/comments/j3lrsn/review_oumere_sca
16   m_an_honest_review_of_a_skincare/. I am glad that I found this factual reporting
17   of your company...I thought after reading the blog your founder was an actual
18   scientist but this post is pretty telling of how she lies about her science to MISLEAD
19   AND SCAM CUSTOMERS. Does she even have a degree or did she lie about that
20   too? I wont be buying from you ever.” (Ouriel Dec. ¶ 17; Exhibit-4).
21         The Review continues with: “The Oumere products are really expensive and
22   so it took me 5 months before I decided to try her travel kit, but when I did I totally
23   regretted it. Not only did the products make me get pimples in places I never used
24   to get them, like my cheeks, it also broke me out in small skin-colored bumps and it
25   made pimples take longer to heal. I know that sounds crazy, but pimples that usually
26   went away in 3-5 days stayed for a week or longer.” (Emphasis added.) Even
27   without taking the totality of circumstances, these statements falsely assert that
28


                                                       19
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 26 of 33 Page ID #:138




1    Oumere’s products cause pimples and will damage the skin of existing and potential
2    clients, if used.
3              In Yelp, a certified public accountant (“CPA”) brought an action against his
4    client who went on a rant on the Yelp review page after she had to pay $400 instead
5    of previously quoted $200 for the CPA’s services stating that Plaintiff’s work
6    product was sloppy and that she had another firm redo her tax return, which she had
7    not. Yelp 17 Cal.App.5th 1, 17-18. Yelp, along with Dropbox, Inc., Facebook, Inc.,
8    Google Inc., Pinterest, Inc., Reddit, Inc., Snap, Inc., and Twitter, Inc., as Amici
9    Curiae, contended that the statements were mere expressions of opinion. The Court,
10   disagreed. It concluded that “a reasonable fact finder could find that [Defendant] is
11   implying [Plaintiff] had no justification for his price hike–hence the rage.” (Ibid.)
12   Here, Defendant falsely states that Oumere’s products are “expensive” and they
13   caused her “pimples in places [she] never used to get them before.” (Emphasis
14   added.)
15          The Review concludes with: “I followed the skincare routine’s exact protocol
16   and when I reached out with my issues, she simply said to stop using the products
17   with no apology. Every review on the website was either a 5-star or 4-star review
18   (which should’ve been a red flag) so I wanted to write a review from someone who
19   the products didn’t work for. I tried to write a 1-star review and it immediately
20   disappeared from the website when I refreshed the page. I ended up writing a five-
21   star review with my 1-star words, which stayed on the page for about 10 minutes
22   before getting deleted. It just makes me wonder how many other bad reviews she is
23   hiding by immediately deleting them from her site. I know I was probably stupid to
24   fall for Oumere's tricks, but I really want this post to help anyone considering
25   buying Oumere products because the company and Wendy are definitely hiding
26   something. Is there anybody else who has had trouble with the Oumere products?”
27   (Emphasis added.) Taking the totality of the circumstances, these statements falsely
28


                                                       20
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 27 of 33 Page ID #:139




1    assert that Ms. Ouriel hides negative product information from her existing and
2    potential clients by deleting negative reviews from the company’s website.
3          In Yelp, Defendant also warned future clients to expect to be treated as she
4    was by Plaintiff. Yelp contended that “predictions cannot be proven true or false.”
5    The Court disagreed. “In our view, a trier of fact could reasonably include
6    [Defendant]’s ‘prediction’ of what future clients might expect is also an implied
7    representation as to the manner in which [Plaintiff] (and perhaps his staff) actually
8    treated [Defendant].” (Ibid.) Here, Defendant falsely warns “the community” and
9    “anyone considering buying Oumere products” to expect receiving expensive
10   products that will cause pimples. (Emphasis added.)
11         These statements are patently false and they constitute libel per se. “ ‘A
12   statement can ... be libelous per se if it contains a charge by implication from the
13   language employed by the speaker and a listener could understand the defamatory
14   meaning without the necessity of knowing extrinsic explanatory matter.’” (Ibid.,
15   quoting McGarry v. University of San Diego (2007) 154 Cal.App.4th 97, 112.
16   (internal citations omitted.)
17         iv.     Plaintiffs Can Show Special Damages
18         “It is settled law that, in some instances at least, disparagement of the goods
19   of a businessman may be made in such a manner as to imply business dishonesty,
20   giving rise to an action under sections 45 and 45a of the Civil Code in which, it
21   being ‘libel per se,’ no special damages need be alleged or proven. Erlich v. Etner,
22   224 Cal.App.2d 69, 73. Defendant’s statements constituted libel per se in that the
23   statements, directly or by implication, convey the false assertion that Oumere is a
24   deceitful company and its owner and operator, Ouriel, is dishonest. Further, the
25   statements, directly or by implication, convey the false assertions and that its owner
26   and operator, Ouriel, does not have the expertise in skin care and skin care products.
27   Further, the statements, directly or by implication, convey the false assertions that
28


                                                       21
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 28 of 33 Page ID #:140




1    Oumere’s products cause pimples. Furthermore, the statements, directly or by
2    implication, convey the false assertions that Oumere deletes negative reviews on its
3    website. Such statements damaged Plaintiffs as a natural consequence of the words,
4    and amount to libel per se. As such, Plaintiffs need not prove special damages.
5          Notwithstanding, the Complaint alleges that on at least two occasions,
6    Plaintiffs’ clients terminated their relations with Plaintiffs after reading Defendant’s
7    Review. (Complaint, ¶ 17.) “[T]he plaintiff must prove in all cases that the
8    publication has played a material and substantial part inducing others not to deal
9    with him, and that as a result he has suffered special damages. . . . Usually, . . . the
10   damages claimed have consisted of loss of prospective contracts with the plaintiff's
11   customers.” Atlantic Mutual Insurance v. J. Lamb, 100 Cal.App.4th 1017, 1035
12   (Cal. Ct. App. 2002) (internal citations omitted).
13         Plaintiffs have come forward with evidence that an existing client and a
14   potential client read Defendant’s Review and did not purchase Oumere’s products.
15   (Ouriel Dec. ¶ 17; Exhibit-4). Moreover, Ms. Ouriel has declared “I have
16   undoubtedly lost current and prospective clients as a result of Ms. Zarpas’
17   defamatory statements. The average Oumere customer spends hundreds of dollars
18   per purchase, and makes multiple purchases per year. Each Oumere loyalist
19   represents a lifetime of income for the Oumere brand. In turn, every current client
20   and potential client that Ms. Zarpas has driven away represents a loss of a lifetime
21   of sales. I have lost in excess of $1,000,000 (likely multiples of that amount) in sales
22   as a result of Ms. Zarpas’ defamatory statements.” (Ouriel Dec. ¶¶ 19-20). “ ‘A
23   general allegation . . . of people being dissuaded by reason of a publication from
24   making any contract with or coming to the hotel, or giving it their patronage, is
25   sufficient.’” Erlich v. Etner, 224 Cal.App.2d 69, 74 (quoting Wright v. Coules, 4
26   Cal.App. 343, 347 (Cal. Ct. App. 1906) (emphasis original.)
27

28


                                                       22
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 29 of 33 Page ID #:141




1          2.      Interference With Economic Relations Causes of Action
2          Plaintiffs acknowledge that their cause of action for negligent interference
3    with contractual relations is not recognized by California courts and will amend the
4    Complaint accordingly following the ruling on the Motion. (See, e.g., Fifield Manor
5    v. Finston, 54 Cal.2d 632 (Cal. 1960). As such, the following analysis will focus on
6    the remaining five causes of action. Defendant’s only challenge to these causes of
7    actions is (i) evidence of contractual or economic relations, and (ii) her knowledge
8    and intent to disrupt them. Therefore, Defendant concedes that the remaining
9    elements of the these causes of action, as alleged in the Complaint, satisfy the
10   second prong of the anti-SLAPP analysis.
11         i.      An Existing Client and a Potential Client Read the Review and
12                 Terminated Their Economic Relations With Plaintiffs
13         As demonstrated in Section (B)(1)(iv) above, Plaintiffs have put forward
14   evidence that an existing client and a potential client read the Review and decided
15   not to purchase or use Plaintiffs’ products. On December 7, 2020, an existing client
16   emailed Oumere stating that she had read the Review and became “really uncertain”
17   about Oumere’s products and Oumere’s claim regarding their science-based
18   efficacy. On December 27, 2020, a potential client emailed Plaintiffs stating “I was
19   just about to order your products because I found your company from the blog and
20   I thought this was a scientific company. Now I know I was scammed because after
21   doing a quick google search of your company I found this article:
22   https://www.reddit.com/r/SkincareAddiction/comments/j3lrsn/review_oumere_sca
23   m_an_honest_review_of_a_skincare/,” which is the link to the Review. (Ouriel
24   Dec. ¶ 17; Exhibit-4).
25         “[T]he tort of malicious interference with contractual relations by inducing a
26   breach of contract is a remedy created by the common law to compensate one whose
27   contractual relations with others are interfered with by a third person” Dryden v.
28


                                                       23
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 30 of 33 Page ID #:142




1    Tri-Valley Growers, 65 Cal.App.3d 990, 998 (Cal. Ct. App. 1977) (emphasis
2    original). Plaintiffs have produced prima facie evidence that there was at least one
3    existing contract with one existing client who became “really uncertain” to continue
4    purchasing Oumere’s products as a result of Defendant’s Review.
5          In so far as the tort of interference with prospective economic advantage
6    requires an independently wrongful act, “an act is independently wrongful if it is
7    unlawful, that is if it is proscribed by some constitutional, statutory, regulatory,
8    common law, or other determinable legal standard.” Korea Supply Company v.
9    Lockheed Martin Corp., 29 Cal.4th 1134, 1159 (Cal. 2003). Defendant’s conduct
10   was independently unlawful. Plaintiffs have demonstrated that Defendant’s Review
11   was an unlawful act in that it defamed Plaintiffs, as described herein, causing the
12   existing client and the potential client to refrain from purchasing Plaintiffs’
13   products. Plaintiffs have not had the opportunity to investigate how many other
14   existing and prospective clients have severed their economic relationships with
15   Plaintiffs. “We are inclined to allow the plaintiff in a SLAPP motion a certain
16   degree of leeway in establishing a probability of prevailing on its claims due to ‘the
17   early stage at which the motion is brought and heard and the limited opportunity to
18   conduct discovery.’” Integrated v. Fitzgibbons, 140 Cal.App.4th 515, 530 (Cal. Ct.
19   App. 2006) (citing, Wilcox v. Superior Court (1994) 27 Cal.App.4th 809, 823,
20   disapproved on other grounds by Equilon Enterprises v. Consumer Cause, Inc. 29
21   Cal.4th 53, 68, fn. 5) (internal citations omitted).
22         ii.     Defendant Knew About Plaintiffs’ Economic Relations With Their
23                 Existing       and      Potential        Clients    and      Intentionally        and/or
24                 Negligently Disrupted Them
25         Defendant’s “knowledge . . . of the existence of the relationship” between
26   Plaintiffs and other clients, distributors, and/or retailers is inferred because she was
27   a client herself. Blank v. Kirwan, 39 Cal.3d 311, 330 (Cal. 1985). In her email, she
28


                                                       24
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 31 of 33 Page ID #:143




1    states: “My name is Calli and I have been a fan of your blog for almost a year now
2    and have read all of your articles at least once. There are even blog posts I refer
3    back to often like your 50 red flag ingredient list and your post about your favorite
4    oils. (I'm finally trying your skincare regimen for the first time right now and I'm
5    loving it so far.)” (Ouriel Decl. ¶ 13; Exhibit-2.) Therefore, Defendant knew there
6    are other clients, distributors, and/or retailers who have similar economic relations
7    with Plaintiffs.
8          “[T]o satisfy the intent requirement for this tort, it is sufficient to plead that
9    the defendant knew that the interference was certain or substantially certain to occur
10   as a result of its action.” Korea Supply Company v. Lockheed Martin Corp., 29
11   Cal.4th 1134, 1153. In her Review, Ms. Zarpas clearly demonstrates her intention
12   to interfere with Plaintiffs’ economic relations. She goes on to say: “being scammed
13   by a skincare company I felt like I had to come on here and give back to the
14   community who has given me so much by sharing that the skincare company
15   Oumere is a scam . . . I know I was probably stupid to fall for Oumere's tricks, but
16   I really want this post to help anyone considering buying Oumere products because
17   the company and Wendy are definitely hiding something.” (The “Review”) (Ouriel
18   Decl. ¶ 14; Exhibit-1.) Defendant knew or should have known that her defamatory
19   statements in her Review would and did interfere with Plaintiffs economic relations.
20   As shown above, an existing client and a potential client severed their relations with
21   Plaintiffs as a result of reading Defendant’s Review. (Ouriel Dec. ¶ 17; Exhibit-4).
22   V.    CONCLUSION
23         For the foregoing reasons, Plaintiff respectfully requests that the Court deny
24   the Motion.
25

26

27

28


                                                       25
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 32 of 33 Page ID #:144




1
                                                   Respectfully submitted,
2        Dated: March 22, 2021,                    AHMADSHAHI LAW OFFICES
3

4                                                  By:     /s/Michael M. Ahmadshahi
                                                           Michael M. Ahmadshahi, PhD, Esq.
5
                                                           Attorney for Plaintiffs
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     26
        Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
 Case 8:21-cv-00224-DOC-JDE Document 19 Filed 03/22/21 Page 33 of 33 Page ID #:145




1                                  CERTIFICATE OF SERVICE
2

3          I, Michael M. Ahmadshahi, certify under penalty of perjury that the
4    foregoing was served on the interested parties listed below, via the Court’s
5    Electronic Filing Program, United States Mail, Electronic Mail, and/or any other
6    manner permitted by the Federal Rules of Civil Procedure on March 22, 2021.
7

8    Dated March 22, 2021,
9

10
                                    By:     /s/ Michael M. Ahmadshahi
                                            Michael M. Ahmadshahi, PhD, Esq.
11                                          AHMADSHAHI LAW OFFICES
12                                          17901 Von Karman Avenue, Suite 600
                                            Irvine, CA 92614
13
                                            Telephone: 949.556.8800
14                                          Facsimile: 949.556.8701
15
                                            Email: mahmadshahi@mmaiplaw.com
                                            Attorney for Plaintiffs
16

17
     THE SYVERSON LAW FIRM
18   Erik Swen Syverson, Esq. (Bar No. 221933)
19
     erik@syversonlaw.com
     2288 Westwood Blvd., Suite 212
20   Los Angeles, CA 90064
21   Telephone: (310) 270-6000
22
     BROWN, NERI, SMITH & KHAN LLP
23   Geoffrey A. Neri (SBN 258802)
24
     geoff@bnsklaw.com
     11601 Wilshire Blvd., Suite 2080
25   Los Angeles, CA 90025
26   Tel: (310) 593-9890
     Fax: (310) 593-9980
27
     Attorneys for Defendant Calli Zarpas
28


                                                       27
          Plaintiffs’ Joint Brief in Opposition to Defendant’s Anti-SLAPP Motion-8:21-cv-00224 DOC(JDEx)
